Citation Nr: 1107139	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-06 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
feet due to bilateral ankle fractures status post surgical 
reconstruction.

2.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to loss of use of both feet due to 
bilateral ankle fractures status post surgical reconstruction.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 27 to October 1, 1982 
and from November 15, 1990 to July 8, 1991.  He also served in a 
Reserve component with periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  Jurisdiction of the case was 
subsequently transferred to the RO in Louisville, Kentucky.

In an October 2005, the Veteran submitted a statement that the RO 
construed as a claim of entitlement to service connection for 
depression, which was denied in March 2006.  The evidence of 
record includes a diagnosis of adjustment disorder with chronic 
depressed mood.  Although an appellant may only seek service 
connection for depression, a claim "cannot be a claim limited 
only to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed."  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, an 
appellant does not file a claim to receive benefits for a 
particular psychiatric diagnosis that is named on a claims form, 
such as depression, but instead makes a general claim for 
compensation for the difficulties posed by the appellant's mental 
condition.  Id.  As such, the Veteran's October 2005 claim will 
be addressed herein as captioned above.



FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's loss of use of both feet due to bilateral ankle 
fractures status post surgical reconstruction was related to his 
military service or to any incident therein.

2.  The medical evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder is related to 
military service or to a service-connected disability.

3.  Service connection is not in effect for any disability.


CONCLUSIONS OF LAW

1.  Loss of both feet due to bilateral ankle fractures status 
post surgical reconstruction was not incurred in, or aggravated 
by, active military service, and it cannot be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A psychiatric disorder was not incurred in, or aggravated by, 
active military service and was not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  There is no legal basis for the assignment of a TDIU.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's September 2005, December 2007, July 2008, and May 2010 
letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  
These letters also advised the Veteran of what evidence was 
required to substantiate his claim for TDIU or a claim for 
service connection on a secondary basis.  See id.

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, with this letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also obtained and associated with the 
claims file the Veteran's records from the Social Security 
Administration (SSA).  The Veteran's service records for the 
period of his reserve duty service are determined to be 
unavailable in this case.  After making all reasonable effort to 
obtain these records, the RO made a formal finding in February 
2006 that the service records for the period of the Veteran's 
reserve duty service was not available.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not establish 
a heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing a claim, and to 
explain its decision when the Veteran's medical records are not 
available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for proving 
a claim for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  The RO notified the Veteran in 
March 2006 that his service records for the period of reserve 
duty service were not of record and requested the Veteran to 
submit any records that he might have in his possession.  
However, no additional information was submitted by the Veteran.  
Under the circumstances, the Board believes that the heightened 
duty to assist has been satisfied in this case.  Id.

Furthermore, VA has provided the Veteran with VA examinations to 
determine the etiology of bilateral ankle and psychiatric 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In compliance with the Board's May 2010 remand, the Veteran was 
afforded a VA orthopedic examination in June 2010 to ascertain 
whether the Veteran's bilateral ankle disorder was aggravated by 
his reserve duty service subsequent to his October 2000 injury.  
The Board finds the June 2010 VA examination adequate as it was 
based upon a complete review of the Veteran's claims file, and 
the VA examiner provided written a rationale for the conclusion 
reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Although the Veteran was not awarded service connection for loss 
of use of both feet due to bilateral ankle fractures status post 
surgical reconstruction, a VA psychiatric examination was also 
accomplished in June 2010 to determine whether any current 
psychiatric disorder was caused by his military service or a 
service-connected disorder.  Finally, the Board finds that no VA 
examination was required in conjunction with the Veteran's claim 
for a TDIU as service connection is not in effect for any 
disability.

Based on the foregoing, the Board concludes that there has been 
substantial compliance with its May 2010 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  Finally, as there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 
Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Loss of Use of Both Feet due to Bilateral Ankle Fractures

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including arthritis, 
will be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The record reflects that the Veteran sustained fracture injuries 
to both his ankles in October 2000 at home.  The Veteran contends 
that his ACDUTRA and INACDUTRA service from 2000 to 2001 
aggravated his October 2000 injury.  In an October 2005 
submission, the Veteran stated that he participated in three two-
week training periods in June, April to September, and November 
of 2001, in addition to the usual weekend drills.  He contends 
that he started to experience sharp pain in his ankles during the 
November 2001 training period when he was carrying heavy bags of 
cement and other construction materials.  He stated that he 
continued to perform his reserve duties during his weekend and 
monthly training periods until he decided to apply for retirement 
in May 2002.  He stated that he could barely walk and the pain 
was unbearable at the end of his last two-week training period in 
August 2002.  He also stated that his civilian job or any work 
done at home during the entire period of his reserve duty service 
consisted of sedentary type work with no heavy lifting or 
prolonged standing.

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Aggravation for purposes of 
entitlement to VA compensation benefits requires more than that a 
preexisting disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Aggravation is characterized by an 
increase in the severity of a disability during service, and a 
finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records, prior to October 2000, 
are negative for any complaints, treatments, or diagnoses of an 
ankle disorder.

Private medical records from C.M. Medical Center, dated from 
October 2000 to May 2001, reflect that the Veteran injured both 
his ankles in October 2000 when he fell off a roof while tarring 
his barn.  As a result of the fall, he sustained an open fracture 
of the right ankle and a closed comminuted fracture of the left 
ankle.  He underwent a procedure involving irrigation, 
debridement, and closure of the right ankle, and closed reduction 
and application of splint to the left tibial pilon fracture.  In 
November 2000, he underwent another irrigation and debridement of 
the right ankle with wound closure and removal of an external 
fixator of the left ankle with insertion of cannulated screws to 
the tibial plafond fracture.  

In a November 2000 treatment report, the treating physician, Dr. 
P.R. stated that while the Veteran's right ankle bimalleolar open 
fracture was healed quite nicely, his left ankle comminuted 
tibial plafond fracture that was so severely comminuted that it 
had to be reduced with screws but it had fallen apart since the 
initial surgeries.  Dr. R. also stated

This [Veteran] will be seen back in a week 
and one half.  We will make a decision to 
do a fusion of the ankle joint utilizing a 
rod to see if we can't fuse that ankle.  He 
might be a candidate for a total ankle once 
this heals.  At any rate, he has destroyed 
the ankle joint beyond recognition at the 
present time but the talus appears to be 
intact.  

In December 2000, the Veteran underwent a tibial talar fusion of 
the left ankle for several comminuted left tibial plafond 
fracture with obvious malunion.  Dr. R. stated that tibial talar 
fusion was the best solution for the Veteran to restore length, 
rotation, and the ability to do the heavy type of work that he 
had to do around his farm and where he lived.

An April 2001 treatment report from Dr. T.M. stated that the 
Veteran's right ankle was doing extremely well and he only 
reported some occasional pain of the left ankle.  Dr. M. further 
stated that they would give the Veteran a return to work slip as 
of May 2001 as he wanted to get back to work now, however, with 
restrictions of no ladder climbing, or prolonged stooping, 
standing or walking.

An April 2001 private treatment report noted that the Veteran 
called concerning an abnormal amount of swelling of his left leg.  
He stated that he had been overusing his left leg by working 
around his home.  An x-ray report in the same month indicated 
impressions of status post fusion distal tibia, talus and 
calcaneus, both with bone and an intermedullary rod; massive 
heterotopic bone formation and periosteal reaction; and 
osteoporosis.  It was noted that besides post fusion changes from 
surgery, osteomyelitis cannot be excluded.

A May 2001 letter from a private orthopedic office stated that 
the Veteran was expected to be able to return to his normal 
duties effective May 1, 2001.

In a February 2002 private treatment report, the Veteran 
complained of left ankle pain and immobility.  A history of an 
injury to the ankle, followed by open reduction internal fixation 
(ORIF), arthrodesis with an intramedullary rod fixation, was 
noted.  The Veteran stated that he continued to have persistent 
and constant ankle pain.  The diagnosis was painful left ankle.  

Private treatment reports from Dr. R.K., dated from February to 
April 2002, indicate diagnoses of posttraumatic degenerative 
joint disease of the right ankle status post ORIF and status post 
fusion of the left ankle with painful foot and ankle.  Dr. K. 
stated that the Veteran was doing well and at a functional level 
of activities.  The Veteran was recommended to continue with 
exercises and activities as tolerated.

Private treatment records from Dr. S.W., dated from January to 
July 2003, show that the Veteran had experienced chronic 
bilateral ankle pain.  He reported the pain was mild to moderate 
in the left and moderate to severe and progressive over the past 
several months in the right.  He stated that the pain was 
exacerbated with any prolonged standing or ambulation and that he 
must wear boots at all times to be able to function at all.  The 
impressions were painful interlocking screws in the left ankle, 
with retrograde intermedullary rod; mild fixed plantar flexion 
deformity of the left ankle status post tibiotalar calcaneal 
arthrodesis with secondary gait disturbance and limb irritation; 
and right ankle pain related to neurogenic causalgia from painful 
scar medially and from posttraumatic tibiotalar arthrosis.  In 
March 2003, the Veteran underwent removal of interlocking screws 
from the left distal leg and ankle.  A retrograde intramedullary 
nail was removed from his left hind foot in June 2003.  No post-
operative complications were shown.  

Private treatment records from Dr. L.S., dated from April 2003 to 
September 2006, show ongoing treatment for his bilateral ankle 
condition.  In August 2003, the Veteran underwent right ankle 
arthroplasty with fresh tibia and talus allograft, fibular 
osteotomy with bone graft, treatment for malunion, fibular 
osteotomy, and removal of hardware.  A September 2003 x-ray of 
ankle demonstrated the ankle allograft in excellent position with 
excellent healing.  In October 2003, the Veteran underwent a 
total left ankle arthroplasty with fresh allograft in October 
2003 and his post-operative condition appeared good.  The Veteran 
had been full weight bearing in his boots, bilaterally, in 
February 2004.  In June 2004, he reported no significant 
tenderness on the right side, but at the end of the day he 
experienced tenderness around the left ankle.  In April 2005, he 
underwent a revision left ankle allograft replacement.  The pre- 
and post-operative diagnosis was left ankle arthritis and left 
ankle malunion.  The records reflect that the Veteran's condition 
was progressing well status post bilateral allograft ankle 
replacements and that he advanced slowly to weight bearing as 
tolerated in a boot brace in August 2005.  Treatment reports, 
dated in 2006, reflect that the Veteran was seen on follow-up 
status post multiple bilateral ankle allografts.  He continued to 
have pain and discomfort in both ankles and he was using high top 
working boots and orthotics.  In a September 2006 treatment 
report, the Veteran stated he had worked on a farm and the result 
that he had from the initial tibiotalocalcaneal fusion was very 
unsatisfactory, thus he had to undergo two additional ankle 
allografts.

Private treatment records from W.C. Hospital Association, dated 
in June 2003, reflect that the Veteran was seen for bilateral 
ankle pain.  The Veteran reported chronic bilateral ankle pain, 
mild to moderate in the left, and moderate severe and progressive 
over the past several months in the right.  The Veteran underwent 
a procedure removing hardware from the left hind foot.  The 
diagnosis was complex constellation of issues with bilateral 
ankle derangement status post hind foot fractures, with retained 
retrograde arthrodesis nail.

A December 2003 SSA development summary stated

This is a 40 [year] old male who alleges 
[disability] due to bilateral ankle 
injuries, arthritis and spondylolitis.  
The [claimant] was severely injured on 
[October 2000] after a 30 [feet] fall from 
roof, his [right] foot was nearly torn 
off.  His [left] ankle was shattered.  He 
has had numerous surg[eries].  Most 
recently, he underwent right and left 
ankle transplants.

The Veteran was afforded a VA examination in May 2005.  The VA 
examiner stated that the claims file was not available for 
review.  The Veteran gave a history of bilateral ankle fracture 
injury in October 2000 when he fell 29 feet from a roof to the 
ground and 16 surgeries to both ankles and feet subsequent to the 
injury.  He complained of mild pain in the right ankle and more 
severe pain in the left ankle following a recent surgery five 
weeks ago.  The diagnoses were residuals of multiple surgeries 
for fracture of the left ankle with severe limitation of motion, 
ankylosis, loss of use, and pain; and residuals of multiple 
surgeries of fracture of the right ankle, with limitation of 
motion.  No etiology opinion was proffered.

In a November 2005 letter, Dr. L.S. stated that the Veteran was 
referred to his office for evaluation of both ankles in April 
2003, at which time Dr. S. found on examination that the Veteran 
had damaged both ankles extensively.  Dr. S. stated

[The Veteran] had suffered the damage to 
his ankles due to excessive heavy lifting 
and prolonged walking and/or standing while 
bearing heavy loads.  The heavy work 
required during training periods with the 
Reserve appears to be the major 
contributing factor to his ankle's 
deterioration.  Had proper restraint or 
restrictions been placed on the work load 
when Reserve authorities were notified of 
pains in the ankle and lower legs and had 
[the Veteran] been referred to a qualified 
medical professional for evaluation and 
analysis of the problems, in all 
probability [the Veteran] would still, 
today, have use of his natural ankle 
joints.

In a November 2005 letter, Dr. J.B. stated "[t]he heavy lifting 
that [the Veteran] completed during his military services was a 
contributing factor in the deterioration of his ankles."

Buddy statements were submitted in support of the Veteran's 
claims in November 2005.  They state that the Veteran was 
required to perform heavy manual tasks during his service in the 
Reserves, especially during a November 2001 training period.  
They also state that the Veteran was able to perform the assigned 
duties without any problems until his two-week tour in November 
2001; however he started experiencing difficulty with duties of 
carrying heavy construction materials and complained pain in his 
feet and legs in November 2001.  During subsequent training 
periods through his last training period in August 2002, the 
Veteran expressed much pain and was taking pain pills.

A November 2005 statement from the Veteran's former supervisor at 
work stated that the Veteran worked only in an administrative 
capacity until his retirement in August 2003.

In a May 2007 private physician's report, Dr. W.R. stated that 
the Veteran with a history of traumatic fall landing on his feet, 
resulting in bilateral ankle and leg fractures, and multiple 
reconstructive procedures, complained of progressive muscle 
wasting on his left thigh and led.  The impression was disuse 
atrophy of the left lower extremity and chronic gait derangement 
and bilateral mechanical ankle pain due posttraumatic arthrosis.

Pursuant to the Board's May 2010 remand, the Veteran was afforded 
a VA examination in June 2010.  The VA examiner stated that the 
claims file was reviewed.  The examiner listed in chronological 
order the Veteran's medical history concerning his bilateral 
ankle condition since the onset of the condition following the 
October 2000 injury and identified all significant treatment 
reports in details.  The Veteran stated that after initial 
surgical treatment in October 2000, he returned to full duty 
reservist status within six months.  He stated that his reserve 
duty requirement included two weekend drills per month and two 
weeks of anti-terrorism training monthly in the aftermath of 
September 11.  He stated that he was involved in any construction 
work needed and extra duties, to include lawn care, weed removal, 
building boat ramps, repairs, handling of concrete, in addition 
to participating fully in routine drills, until his full 
retirement in December 2002.  He stated that he was reluctant to 
report any discomfort of the feet because of fear of being 
relieved of duties so close to his full military retirement 
benefits.  He experienced constant burning pain in both ankles 
with swelling.  He sought treatment from civilian physicians who 
advised him to be on light duty; however, he was unable to comply 
with their recommendations regarding the ankles.  He stated that 
after the surgery in 2000, prognosis was 15 years but he was seen 
and recommended for re-do in 2000.  He felt that his reserve duty 
service subsequent to his operation caused worsening symptoms and 
expedited the need for a surgery much sooner than the 
aforementioned 15 year interval.  He reported that since 
separation from service, he had undergone a total of 20 
surgeries, to include bilateral ankle fusions performed in 2009.  
The diagnosis was bilateral ankle fracture from original injury 
in October 2000, status post multiple surgeries for repair, with 
residual loss of ankle motion and chronic pain.  The VA examiner 
opined that the Veteran's bilateral ankle condition was "less 
likely as not (less than 50 percent probability) permanently 
aggravated" by his Reserve training.  In support of this 
opinion, the examiner offered the following rationale:

The [V]eteran's original injury was severe 
enough to render an assessment within [one] 
month of initial repair/surgery (by the 
treating orthopedic surgeon) as that of 
"right looking good but the left has fallen 
apart since surgical intervention."  Of 
more importance is the specialist's 
description of the left ankle and his 
prognosis of the injury within that month 
time frame; even before being released to 
ANY duty civilian or reserve duty 
otherwise.  In fact, the description stated 
that [first] there was a loss of an 
articular surface, i.e. no true surface for 
a functional joint and [second] the ankle 
joint was destroyed (by the injury) "beyond 
recognition at the present time."  
Additionally, initial prognosis was poor 
with projection for a left ankle fusion 
[with] bone graft "down the road" already 
being decided within the same month from 
the original injury.  As for the right 
ankle, there seemed to be more of a natural 
progression related to post traumatic 
healing as the first documented problems 
with this ankle was that of "severe right 
ankle arthritis" worsening but not until 
[August] 2003.  Given the destructive 
injury of the left ankle and the foresight 
by orthopedics initially regarding course, 
management, and prediction of outcome as 
documented, this too was seemingly the 
"natural progress" of this particular 
injury as well.  Interestingly, there was 
mention by the surgeons, that their choice 
of treatment was also impacted by the 
[V]eteran's desire to return to his duties 
of maintaining his personal farm.  In 
particular, the December 18, 2000 
orthopedic note clearly stated "I believe 
this tibial-talar fusion) will be the best 
solution for him to restore strength and 
rotation and the ability to do heavy types 
of work he has to do around his farm."  
This statement indicates to this examiner 
that despite any subjectively reported 
reserve duties, the [V]eteran engaged in 
heavy, physically demanding work more 
frequently than what may have been required 
for active military service and possibly 
being the cause of any further injury to 
the ankles...Nonetheless, [t]he severity of 
the injury was dismal even at the onset.  
Given the nature of ankle fractures, the 
natural progression was that of eventual 
fusion and replacement if fusion failed 
with expected post traumatic arthritis.  It 
is therefore the opinion of this examiner 
that the [V]eteran's loss of function of 
both feet was/is less likely as not 
permanently aggravated beyond the natural 
progression by his reserve duty.

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for loss of use of both feet 
due to bilateral ankle fractures status post surgical 
reconstruction.  The medical evidence of record shows that the 
Veteran sustained bilateral ankle fractures in October 2000 when 
he fell off a roof while working on his farm.  However, the 
probative medical evidence of record does not show that the 
bilateral ankle condition was aggravated beyond the natural 
progression by his subsequent service in the Reserves.

The Board acknowledges the November 2005 statements from Dr. L.S. 
and Dr. J.B. that the military duties including heavy lifting 
required during the Veteran's training periods with the Reserves 
was a contributing factor in the deterioration of his bilateral 
ankle condition.  Although competent, the November 2005 private 
medical opinions that the Veteran's reserve service aggravated 
his bilateral ankle fractures are not highly probative.  Although 
the Veteran was a longstanding patient of the physicians, the 
opinions provided no supporting analysis or rationale.  
Hernandez- Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding 
that the failure of the physician to provide a basis for an 
opinion goes to the weight or credibility of the evidence); see 
also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Furthermore, there is no evidence that the private physicians 
ever reviewed the Veteran's entire medical history, as embodied 
in the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.

In contrast, the June 2010 VA medical opinion has significant 
probative value because it was based on a thorough review of the 
claims file and provided supporting analysis and rationale.  See 
id.; but see Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302-04 
(2008) (noting that review of the claims file by a VA examiner 
does not automatically render the opinion persuasive, because the 
central issue is whether the examiner was informed of the 
relevant facts in rendering a medical opinion).  The June 2010 VA 
examiner identified all significant treatment records and 
referenced details from those treatment records.  Based on a 
complete review of the Veteran's claims file, as well as clinical 
examination of the Veteran and consideration of the Veteran's 
statements, the VA examiner concluded that the Veteran's 
bilateral ankle condition was "less likely as not" permanently 
aggravated by his Reserve training.  This opinion is accompanied 
by a clear rationale, and in forming its opinion relies on the 
objective medical evidence as well as the Veteran's subjectively 
reported history.  The examiner also found that the Veteran's 
original injury was severe enough to render an assessment within 
one month of initial repair surgery by the treating orthopedic 
surgeon of "right looking good but the left has fallen apart 
since surgical intervention."  The examiner found significant 
the specialist's description of the left ankle and the prognosis 
of the injury within one month time frame, even before the 
Veteran was released to any civilian or reserve duty.  As for the 
right ankle, the examiner found that there was more of a natural 
progression related to post traumatic healing as the first 
documented problem of severe right ankle arthritis was not until 
August 2003.  The examiner further explained that "given the 
nature of ankle fractures, the natural progression was that of 
eventual fusion and replacement if fusion failed with expected 
post traumatic arthritis."

As such, the Board affords more probative value to the June 2010 
VA medical opinion than the November 2005 private medical 
opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that while a medical opinion may not be ignored, it is 
not error to favor the opinion of one competent medical expert 
over that of another; rather, a duty exists to assess the 
credibility and probative value of evidence, and to exercise the 
right to assign greater probative weight to one medical opinion 
than to another).

The Board considered the Veteran's statements and November 2005 
buddy statements that the Veteran's bilateral ankle condition was 
aggravated during his reserve duty service, starting around 
November 2001.  These statements are competent evidence as to 
observable symptoms experienced by the Veteran before and after 
his service in the Reserves.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, they are not sufficient to prove that he 
experienced a permanent advancement of the underlying pathology 
of his bilateral ankle fractures sustained prior to his service 
in the Reserves.  Espiritu v. Derwinski, 2 Vet. App. 492,  495 
(1992); Grottveit v. Brown, 5 Vet. App.91, 93 (1993).  These 
statements cannot be considered competent evidence that what they 
observed was a permanent worsening of the underlying disorder of 
bilateral ankle fractures.  

Upon review and consideration of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for loss 
of use of both feet due to bilateral ankle fractures status post 
surgical reconstruction.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Psychiatric Disorder

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the degree 
of disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In an October 2005 statement, the Veteran claims that he became 
very depressed with the fear that the future did not look very 
bright toward the retention and use of his ankles.

In June 2010, the Veteran underwent a VA psychiatric examination.  
The VA examiner stated that the claims file was reviewed.  The 
Veteran reported feelings of pessimism, self blame, and loss of 
self esteem.  He experienced loss of interest and pleasure in 
activities he previously enjoyed.  He complained of vegetative 
symptoms, such as restlessness, irritability, loss of energy, and 
fatigue.  He also reported difficulty concentrating and making 
decisions, decreased appetite, sleep disturbance, decreased 
interest in sex, and thoughts of suicide with no intent.  The 
diagnosis was adjustment disorder with depressed mood, chronic 
condition.  The examiner opined that the Veteran's depressive 
symptoms were due to loss of function of feet and ankles, chronic 
pain, and reduced quality of life.

After reviewing the evidence of record, the Board finds that the 
medical evidence of record does not show that the Veteran's 
current psychiatric disorder is related to his military service.  
There is a current diagnosis of adjustment disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation); see also 38 C.F.R. § 
3.385 (2010).

However, the only medical opinion of record as to whether the 
Veteran's current psychiatric disorder is related to his military 
service is negative to his claim.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is prohibited 
from substituting its own medical judgment in place of the 
opinions of competent medical professionals).  The June 2010 VA 
examiner opined that the Veteran's psychiatric disorder was due 
to loss of use of feet and ankles, chronic pain, and reduced 
quality of life, not due to his military service.  However, the 
record reflects that the Veteran's bilateral ankle fractures that 
eventually led to the loss of use of both feet were sustained as 
a result of an October 2000 civilian injury and the Veteran's 
bilateral ankle fractures are not shown to have been permanently 
aggravated by his subsequent service in the Reserve.  
Accordingly, as service connection for loss of use of both feet 
due to bilateral ankle fractures status post surgical 
reconstruction is not warranted in this case, the claim for 
service connection for a psychiatric disorder due to loss of use 
of both feet and ankles must also fail.

To extent that the Veteran contends that his current psychiatric 
disorder was caused otherwise by his military service, the 
medical evidence of record does not relate in any way the 
Veteran's psychiatric disorder to his military service.  The 
Board finds that the Veteran's statements as to medical causation 
are not competent evidence to establish service connection for a 
psychiatric disorder.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence of record does not demonstrate that the Veteran 
possesses the ability, knowledge, or experience to provide a 
competent etiological opinion that his psychiatric disorder was 
the result of his military service.  Id.  Accordingly, the Board 
finds that these statements as to medical causation are not 
competent evidence to establish service connection for a 
psychiatric disorder.

The Board has considered the benefit of the doubt doctrine on 
when making these findings, but the preponderance of the evidence 
is against the Veteran's claim.  Gilbert, 1 Vet. App. at 54.

TDIU

The Veteran also contends that he is entitled to a TDIU.  Total 
disability is considered to exist when the evidence shows that 
the veteran is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining substantially 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The medical evidence of record, to include the SSA determination, 
clearly shows that the Veteran is unable to work due to the 
residuals of his bilateral ankle injuries, which are not service-
connected.  See above.

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  In 
this case, the Veteran does not have a service-connected 
disability.  Thus, a TDIU is precluded as there is no legal basis 
for providing the benefit the Veteran seeks, regardless of the 
Veteran's contentions herein.  Under these circumstances, the 
disposition of this claim is based on the law, and not the facts 
of the case, and the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appeal is accordingly denied.


ORDER

Service connection for loss of use of both feet due to bilateral 
ankle fractures status post surgical reconstruction is denied.

Service connection for a psychiatric disorder, to include as 
secondary to loss of use of both feet due to bilateral ankle 
fractures status post surgical reconstruction, is denied.

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


